                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                         Case No. 20-cr-272 (PAM/TNL)

                        Plaintiff,
                                                                   ORDER
    v.

    Dean Jerome Berg,

                        Defendant.


         This matter comes before the Court on Defendant Dean Jerome Berg’s Request for

Extension of Time to File Motions and to Strike Motion Hearing, ECF No. 23. Defense

counsel requests an extension of the motions-filing deadline to June 25, 2021, as counsel

“has not had an opportunity to review discovery with [Defendant]” and Defendant “is not

currently available to counsel.” ECF No. 23 at 1. Defense counsel also requests that the

motions hearing currently set for June 29, 2021, be stricken. The Government has no

objection to either request.

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

        General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19. Accordingly, should Defendant

file pretrial motions, counsel shall also file a letter indicating whether Defendant

consents to a motions hearing by videoconference. See also ECF No. 16.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.


2
  See also General Order No. 27, which went into effect on March 25, 2021, vacated General Order No. 24, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 27 (D. Minn. Mar. 24, 2021).

                                                     2
The Court will, however, continue the motions hearing, rather than strike it. Based on all

the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.     Defendant’s Request for Extension of Time to File Motions and to Strike

Motion Hearing, ECF No. 23, is GRANTED IN PART and DENIED IN PART.

       2.     The period of time from May 26 through July 29, 2021, shall be excluded

from Speedy Trial Act computations in this case.

       3.     All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before June 25, 2021. D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

       4.     Should Defendant file pretrial motions, counsel shall also file a letter on

or before June 25, 2021, indicating whether Defendant consents to a motions hearing

by videoconference.

       5.     Counsel shall electronically file a letter on or before June 25, 2021, if no

motions will be filed and there is no need for hearing.

       6.     All responses to motions shall be filed by July 9, 2021. D. Minn. LR

12.1(c)(2).

       7.     Any Notice of Intent to Call Witnesses shall be filed by July 9, 2021. D.

Minn. LR. 12.1(c)(3)(A).

       8.     Any Responsive Notice of Intent to Call Witnesses shall be filed by July 14,

2021. D. Minn. LR 12.1(c)(3)(B).



                                             3
      9.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

              a.    The government makes timely disclosures and a defendant pleads
                    particularized matters for which an evidentiary hearing is necessary;
                    or

              b.    Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      10.     If required, the motions hearing shall take place before the undersigned

on July 29, 2021, at 1:30 p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse,

300 South Fourth Street, Minneapolis, Minnesota. D. Minn. LR 12.1(d).

      11.     TRIAL: The trial date, and other related dates, will be rescheduled

following the ruling on pretrial motions. Counsel must contact the Courtroom

Deputy for District Judge Paul A. Magnuson to confirm the new trial date.



Dated: June    3    , 2021                             s/ Tony N. Leung
                                                TONY N. LEUNG
                                                United States Magistrate Judge
                                                District of Minnesota


                                                United States v. Berg
                                                Case No. 20-cr-272 (PAM/TNL)




                                           4
